UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT
                                     ____________

                                           No. 98-40476
                                           ____________

               UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

               versus

               JUAN FRANCISCO DE LA FUENTE,

                                               Defendant-Appellant.


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                       (M-97-CR-278-1)

                                           August 9, 1999

Before EMILIO M. GARZA and PARKER, Circuit Judges, and FITZWATER,* District Judge.

PER CURIAM:**

        Juan Francisco De La Fuente appeals his sentence following a guilty plea conviction of

conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. § 846.

        De La Fuente argues that the district court clearly erred by increasing his offense level

pursuant to § 3C1.1 of the United States Sentencing Guidelines based on its finding that he
obstructed justice. The sentencing court’s finding that De La Fuente obstructed justice when he

testified at the trial of his co-defendant, Jesus Gonsalez-Torres, was supported by the record evidence

and encompassed all of the factual predicates necessary for a finding of perjury. See United States

v. Como, 53 F.3d 87, 89 (5th Cir. 1995). The district court did not clearly err.

        De La Fuente also argues that the district court erred by denying a downward adjustment in

his offense level for acceptance of responsibility pursuant to § 3E1.1 of the United States Sentencing


   *
        District Judge of the Northern District of Texas, sitting by designation.
   **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Guidelines. Conduct which results in an offense-level enhancement under § 3C1.1 for obstruction

of justice “ordinarily indicates that the defendant has not accepted responsibility for his criminal

conduct” except in “extraordinary cases in which adjustments under both §§ 3C1.1 and 3E1.1 may

apply.” U.S.S.G. § 3E1.1, comment. (n.4). De La Fuente does not contend, and the record does not

indicate, that this is an extraordinary case in which adjustments for both obstruction of justice and

acceptance of responsibility would be appropriate. See United States v. Ayala, 47 F.3d 688, 691 (5th

Cir. 1995). In light of the district court’s finding that De La Fuente obstructed justice, as well as the

deferential standard of review applied to acceptance-of-responsibility findings, we conclude that the

district court did not err in determining that De La Fuente was not entitled to a reducti on in his

offense level for acceptance of responsibility. See United States v. Bermea, 30 F.3d 1539, 1577 (5th

Cir. 1994) (“The defendant bears t he burden of demonstrating to the sentencing court that he is

entitled to a downward adjustment for acceptance of responsibility, and we review the sentencing

court’s acceptance of responsibility determination with even more deference that under the pure

clearly erroneous standard.”).

        AFFIRMED.




                                                  -2-